Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 1 of 21 PageID #: 843



                   IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA

CATHY L. HAGER, on behalf of herself
and all others similarly situated,
                                                Civil Action No. 5:19-CV-00484
               Plaintiff,

       v.

OMNICARE, INC.,

               Defendant.


DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
CONDITIONAL CERTIFICATION OF COLLECTIVE ACTION AND COURT-
       SUPERVISED NOTICE PURSUANT TO 29 U.S.C. § 216(b)

I.     INTRODUCTION

       Court-supervised notice of a collective action under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq. is inappropriate where, as here, (1) Plaintiff seeks to

include non-resident drivers in the collective despite binding precedent from the Supreme

Court establishing that Defendant cannot be subjected to personal jurisdiction in West

Virginia for those claims; (2) Plaintiff’s evidence establishes that Defendant did not have

a common illegal policy; (3) alleged pay policies to which drivers were subjected were

independently determined by the particular delivery companies with which they actually

contracted—none of which are named as defendants; and (4) Plaintiff ignores that pursuing

claims involving absent subcontractors and subsidiaries across 46 states—which will

necessarily implicate unique issues of alter ego and joint employment liability—cannot be

squared with her obligation to present evidence that the collective as a whole is similarly

situated. In short, there is no glue binding the collective, and Plaintiff has not met her

burden for conditional certification.
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 2 of 21 PageID #: 844



        Plaintiff’s motion is deficient in other ways, too.      She requests a collective

definition that is temporally overbroad. She also requests that the Court order Defendant

to provide contact information for the members of the collective, despite her knowledge

that Defendant does not have that information. For all these reasons, the Court should deny

Plaintiff’s request for conditional certification.

II.     STANDARD OF REVIEW

        The FLSA authorizes a plaintiff to file suit “for and in behalf of himself . . . and

other employees similarly situated.” 29 U.S.C. § 216(b). Courts generally follow a two-

stage approach to determine whether members of a proposed FLSA collective action are

similarly situated:

        The “notice stage” comes first; if the court makes the preliminary
        determination that notice should be given to potential class members, it
        “conditionally certifies” the class and potential class members can then
        “opt-in.” After most of the discovery has taken place and the matter is ready
        for trial, the defendant can initiate the second stage inquiry by moving to
        “decertify” the class. At that point, the court makes a factual determination
        as to whether the class is truly “similarly situated.”

Purdham v. Fairfax Cty. Pub. Schs., No. 1:09cv50 (JCC), 629 F. Supp. 2d 544, 548 (E.D.

Va. 2009) (citation omitted).

        Even at the notice stage, the “similarly situated” standard must be met with respect

to all members of the proposed collective. Yerger v. Liberty Mut. Grp., Inc., No. 5:11-CV-

238-D, 2011 WL 5593151, at *3 (E.D.N.C. Nov. 15, 2011). Thus, Plaintiff bears the

burden of showing she “and potential plaintiffs together were victims of a common policy

or plan that violated the law.” Purdham, 629 F. Supp. at 548. While this burden is modest

at the notice stage, it is “not invisible.” Id. “[M]ere allegations will not suffice; some

factual evidence is necessary.” Bernard v. Household Int’l, Inc., 231 F. Supp. 2d 433, 435




                                               2
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 3 of 21 PageID #: 845



(E.D. Va. 2002). If conditional certification is granted, the members of the collective do

not automatically participate in the case. Instead, unlike in a Rule 23 class action, “[t]hose

wishing to participate must give written consent in order to become a party plaintiff.” Id.

III.   DISCUSSION

       Plaintiff has failed to carry her burden for conditional collective certification. 1

First, because Defendant is not subject to personal jurisdiction in this Court for the claims

of non-resident opt-ins, the members of Plaintiff’s proposed nationwide collective are not

similarly situated. Second, Plaintiff’s evidentiary submissions and the other evidence of

record indicate that Defendant did not have a common policy or plan applicable to the

entire collective to violate the FLSA. Instead, Plaintiff’s allegations concern a large

number of discrete payment policies implemented by individual delivery companies.

Third, the claims of the proposed opt-ins, which encompass drivers working for delivery

subcontractors across facilities operated by entities other than Defendant in 46 states, will

necessitate individualized alter ego and joint employment analyses that are incapable of

being resolved on a collective basis. Fourth, Plaintiff’s proposed collective definition is

temporally overbroad. Finally, Plaintiff has not proposed a notice plan to the Court that is

feasible or consistent with the law.

       A.      This Court Lacks Personal Jurisdiction over Defendant Regarding the
               Claims of Putative Collective Members who Did Not Work for Delivery
               Companies in West Virginia.

       Plaintiff’s request for nationwide conditional certification fails because this Court

may not exercise personal jurisdiction with respect to the claims of non-residents under



1
  While Plaintiff attempts to rely on other cases filed by its counsel against Defendant, she
ignores that these cases (1) involved entirely different courier companies and (2) did not
seek nationwide certification. Accordingly, they are not instructive here.


                                              3
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 4 of 21 PageID #: 846



Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017).2 There,

“[a] group of plaintiffs—consisting of 86 California residents and 592 residents from 33

other States—filed eight separate complaints in California Superior Court,” asserting they

were injured by one of defendant’s drugs. Id. at 1778. The nonresident plaintiffs did not

allege that they obtained medicine through a California source or were injured there. Id.

The California Supreme Court found jurisdiction because “the claims of the nonresidents

were similar in several ways to the claims of the California residents.” Id. at 1779.

       The U.S. Supreme Court reversed, observing that, by relying on similarity of claims

alone, “[t]he State Supreme Court found that specific jurisdiction was present without

identifying any adequate link between the State and the nonresidents’ claims.” Id. at 1781.

“The mere fact that other plaintiffs were prescribed, obtained, and ingested [medicine] in

California—and allegedly sustained the same injuries as the nonresidents—d[id] not allow

the State to assert specific jurisdiction over the nonresidents’ claims.” Id. Instead, “[w]hat

is needed—and what is missing here—is a connection between the forum and the specific

claims at issue,” and “[w]hen there is no such connection, specific jurisdiction is lacking

regardless of the extent of a defendant’s unconnected activities in the State.” Id.

       The Supreme Court held that the defendant was not subject to personal jurisdiction

in California with respect to the nonresidents’ claims because they did not claim to have

suffered harm in California. Id. at 1782. The Supreme Court also rejected plaintiffs’ efforts

to conjure up a “parade of horribles” that would result from its ruling, noting that the

decision “d[id] not prevent the California and out-of-state plaintiffs from joining together



2
  Defendant also continues to maintain that it is not subject to personal jurisdiction with
respect to in-state plaintiffs on grounds other than those outlined herein. These arguments
will be raised at a later date.


                                              4
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 5 of 21 PageID #: 847



in a consolidated action in the States that have general jurisdiction over [the defendant].”

Id. at 1783. The residents of each state could also “sue together in their home States.” Id.

        Following Bristol-Myers, a growing number of courts have arrived at the necessary

conclusion that the Supreme Court’s analysis applies with equal force to FLSA collective

actions. See, e.g., Pettenato v. Beacon Health Options, Inc., No. 19-CV-1646 (JPO)

(BCM), 2019 WL 5587335, at *9 (S.D.N.Y. Oct. 25, 2019) (applying Bristol-Myers to

determine that “there is a lack of connection ‘between the forum and the underlying

controversy’ sufficient to provide the Court with specific personal jurisdiction over

[defendant] with respect to the out-of-state employees’ FLSA claims”); Chavira v. OS Rest.

Servs., LLC, No. 18-cv-10029-ADB, 2019 WL 4769101, at *6-7 (D. Mass. Sept. 30, 2019)

(denying conditional certification of nationwide collective based on Bristol-Myers);

Rafferty v. Denny’s, Inc., No. 5:18-cv-2409, 2019 WL 2924998, at *7 (N.D. Ohio July 8,

2019) (“[E]xercising personal jurisdiction over Denny’s for claims of any out-of-state

putative collective member would violate due process.”); Roy v. FedEx Ground Package

Sys., Inc., 353 F. Supp. 3d 43, 58 (D. Mass. 2018) (“[T]he principles stated in Bristol-

Myers . . . preclude this court from asserting personal jurisdiction over the claims of

potential opt-in plaintiffs who do not work . . . in [the forum state].”); Maclin v. Reliable

Reports of Tex., Inc., 314 F. Supp. 3d 845, 850 (N.D. Ohio 2018) (“Bristol-Myers applies

to FLSA claims, in that it divests courts of specific jurisdiction over the FLSA claims of

[out-of-state] plaintiffs against [the defendant].”).

        In well-reasoned opinions, these courts have relied primarily on two grounds: (1)

the similarities between opt-in FLSA collective actions, the mass tort plaintiffs in Bristol-

Myers, and parties in similar situations that have been required to individually establish




                                               5
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 6 of 21 PageID #: 848



specific jurisdiction; and (2) the ability of parties to file their collective actions in other,

proper fora.

           1.      FLSA Opt-In Plaintiffs Are Indistinguishable from the Mass Tort
                   Plaintiffs in Bristol-Myers.

       First, these decisions are rooted in the opt-in procedure of the FLSA, and the

similarities between FLSA collective actions and mass tort and other circumstances in

which courts regularly require personal jurisdiction as to all plaintiffs individually. These

courts note that “an FLSA collective action is more comparable to the mass tort action in

Bristol-Myers than to a Rule 23 class action. That is so because, in an FLSA collective

action, ‘every plaintiff who opts in to a collective action has party status.’”3 Pettenato,

2019 WL 5587335, at *9 (quoting 7B Wright & Miller, Federal Practice and Procedure

§ 1807 (3d ed. 2004)). “Indeed, ‘[a] collective action is more accurately described as a

kind of mass action, in which aggrieved workers act as a collective of individual plaintiffs

with individual cases.’” Id. (quoting Campbell v. City of Los Angeles, 903 F.3d 1090,

1105 (9th Cir. 2018)); accord Abraham v. St. Croix Renaissance Grp., L.L.L.P., 719 F.3d

270, 272 n.1 (3d Cir. 2013) (“A mass action is more akin to an opt-in than it is to a class

action . . . .”); Roy, F. Supp. 3d at 59 (“[The FLSA] does not truly authorize a class action:

it is properly viewed as a rule of joinder under which only the individual opt-in plaintiffs

have legal status, not the aggregate class of aggrieved employees.”).

       On the other hand, the few courts that have not extended Bristol-Myers to the FLSA

have failed to recognize the critical differences between FLSA collective actions and Rule

23 class actions. For example, in Hunt v. Interactive Med. Specialists, Inc., No. 1:19CV13,



3
 Class actions, on the other hand, have “independent legal status” once certified. Roy, 353
F. Supp. 3d at 59; accord Pettenato, 2019 WL 5587335, at *7.


                                               6
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 7 of 21 PageID #: 849



2019 WL 6528594 (N.D. W. Va. Dec. 4, 2019), the court relied on the decision of a separate

district court assessing absent Rule 23 class members to hold that, because jurisdiction is

measured “at the level of the suit,” only the named plaintiff needed to satisfy the

requirements of specific jurisdiction in an FLSA collective action. Id. at 3. However,

unlike absent class members, FLSA opt-in plaintiffs are individual parties with individual

cases who are brought together through the FLSA’s joinder mechanism, not as a “class.”

See, e.g., Anjum v. J.C. Penney Co., No. 13 CV 0460(RJD)(RER), 2014 WL 5090018, at

*12 (E.D.N.Y. Oct. 9, 2014) (“[T]he FLSA, standing alone, creates a relatively simple rule

of joinder. . . . [The opt-in] becomes party to the lawsuit through a separate action joined

to the original suit, which commences on the date written consent is filed.”). Hunt simply

cannot be reconciled with the FLSA’s opt-in procedure, and is inconsistent with the

Supreme Court’s admonition in Bristol-Myers that “[w]hat is needed . . . is a connection

between the forum and the specific claims at issue.” 137 S. Ct. at 1781 (emphasis added).

       Courts applying Bristol-Myers have also noted that courts “generally have extended

the specific jurisdiction principles articulated in Bristol-Myers to the analysis of personal

jurisdiction over named plaintiffs in federal class actions.” Roy, 353 F. Supp. 3d at 56–57.

Even for class actions, courts require that specific jurisdiction be established for each

individual with independent party status (i.e., who are not absent class members). Id.

       Given the above, courts have held that

       an analysis of the similarities between the nonresident party plaintiffs in
       Bristol-Myers, the out-of-forum named plaintiffs in Rule 23 class actions
       class actions, and the nonresident opt-in plaintiffs in FLSA suits supports
       [the] position that, even if the principles in Bristol-Myers do not extend to
       class members in class actions, they preclude [a] court from asserting personal
       jurisdiction over the claims of potential opt-in plaintiffs who do not work for
       [the defendant] in [the forum state].




                                             7
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 8 of 21 PageID #: 850



Id. at 58; Chavira, 2019 WL 4769101, at *5. Indeed, “it is difficult to come to a different

conclusion given the language in Bristol-Myers, which is repeated twice in the opinion, to

the effect that for each plaintiff, ‘there must be an affiliation between the forum and the

underlying controversy, principally, an activity or occurrence that takes place in the forum

State.” Chavira, 2019 WL 4769101, at *6.

           2.     As Bristol-Myers Noted, FLSA Plaintiffs May File Collective Actions,
                  Including of a Nationwide Scope, in Other Courts.

       The decisions applying Bristol-Myers also reject efforts to rely on the same “parade

of horribles” arguments rejected by the Bristol-Myers court. See, e.g., Pettenato, 2019 WL

5587335, at *10. For example, in Swamy v. Title Source, Inc., No. C 17-01175, 2017 WL

5196780, at *2 (N.D. Cal. 2017), the district court erroneously refused to extend Bristol-

Myers to FLSA collective actions because it believed doing so “would splinter most

nationwide collective actions, trespass on the expressed intent of Congress, and greatly

diminish the efficacy of FLSA collective actions as a means to vindicate employees’

rights.” Accord Mason v. Lumber Liquidators, Inc., No. 17-CV-4780, 2019 WL 2088609,

at *6 (E.D.N.Y. May 13, 2019) (basing its decision on the above language from Swamy).

       However, “[a]pplying Bristol-Myers to FLSA collective actions will not prevent a

nationwide collective of plaintiffs from ‘joining together in a consolidated action’ in a state

that has general jurisdiction over [a defendant]. . . .” Pettenato, 2019 WL 5587335, at *10

(quoting Bristol-Myers, 137 S. Ct. at 1783). Swamy’s reasoning ignores that personal

jurisdiction is a creature of “the Due Process Clause, acting as an instrument of interstate

federalism,” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 294 (1980), and

that “the FLSA does not authorize nationwide service of process,” Roy, 353 F. Supp. 3d at

56. Whatever policy interests may underlie the FLSA, they cannot supersede constitutional



                                              8
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 9 of 21 PageID #: 851



due process protections. See, e.g., Pettenato, 2019 WL 5587335, at *10 (“[T]he Court’s

obligation to follow [Bristol-Myers] cannot be overshadowed by ‘even the most

compelling’ policy arguments.” (quoting Chavira, 2019 WL 4769101, at *6)). The holding

of Bristol-Myers therefore applies with equal force in the FLSA collective action context.

           2.     Because Defendant Is Not Subject to General Jurisdiction in West
                  Virginia, Out-of-State Plaintiffs Must Establish Specific Jurisdiction
                  for Each of Their Claims.

       Defendant is not subject to general jurisdiction in West Virginia. (Dkt. No. 10, at

4–5.) As a result, to establish specific jurisdiction and satisfy the minimum contacts

inquiry, all out-of-state plaintiffs must establish purposeful availment, relatedness, and

reasonableness for each of their claims.          Sneha Media & Entm’t, LLC v. Assoc.

Broadcasting Co. P Ltd., 911 F.3d 192, 198 (4th Cir. 2018). The relatedness prong requires

that “the plaintiffs’ claims arise out of [the defendant’s] activities directed at the state.”

ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002)

       Here, non-resident opt-in plaintiffs cannot meet the relatedness prong because

“[t]here is no nexus between the wages out-of-state opt-in plaintiffs received and

Defendant[’s] activities in [West Virginia].” Chavira, 2019 WL 4769101, at *6. For

example, Plaintiff has submitted one declaration from a driver other than herself who falls

within the alleged collective definition.4 In that declaration, Eugene Messick asserts only

that he has “personally made deliveries for Omnicare in Ohio, Indiana, and Kentucky”

during a sixteen-year period. (Dkt. No. 32-8 ¶¶ 3–4.) While it is impossible to divine from

this declaration whether Mr. Messick worked in all of those states during the collective




4
 Two declarations were years prior to the proposed collective period. (Dkt. No. 32-9; Dkt.
No. 32-11.) The third concerns a state carved out of the collective. (Dkt. No. 32-10.)


                                              9
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 10 of 21 PageID #: 852



period,5 it is clear that he never performed deliveries in West Virginia. (Id.)

       Mr. Messick’s claims, or those of any other out-of-state individual falling within

the Plaintiff’s collective definition, do not “arise out of” Defendant’s alleged contacts in

West Virginia. Chavira, 2019 WL 4769101, at *6. Thus, conditional certification must be

denied as to all individuals who performed work outside of West Virginia, because they

cannot be similarly situated to Plaintiff, who is allegedly a West Virginia resident. See,

e.g., Pettenato, 2019 WL 5587335, at *10 (applying Bristol-Myers and denying conditional

certification of a nationwide collective); Roy, 353 F. Supp. 2d at 62 (“The failure to meet

the relatedness requirement dooms Plaintiffs’ request to issue notice of an FLSA collective

action to FedEx Ground drivers who did not work in Massachusetts.”); Chavira, 2019 WL

4769101, at *7 (striking consent forms filed by out-of-state opt-in plaintiffs).

       B.      Plaintiffs Are Not Similarly Situated Because They Were Not Subjected
               to a Common Policy or Plan that Violated the FLSA.

       In addition to the above, Plaintiff’s request for conditional certification must be

denied because she cannot establish that she and all members of the proposed collective

are “victims of a common policy or plan that violated the [FLSA].” MacGregor v. Farmers

Ins. Exchange, No. 2:10-CV-03088, 2011 WL 2981466, at *2 (D.S.C. July 22, 2011). A

plaintiff bears the burden of presenting evidence demonstrating this “common policy” for

a court to grant conditional certification and authorize notice. Id.

       Plaintiff’s brief is devoid of any evidence of a common policy applicable to the

collective that violated the FLSA,6 and the facts of this case are nearly identical to those



5
  Mr. Messick’s declaration appears to concern a 16-year period, making it unclear when
he performed deliveries in Kentucky and Indiana. (Dkt. No. 32-8 ¶¶ 3, 6, 8.)
6
  Plaintiff devotes much of her brief to arguing that Defendant allegedly exercised control
over opt-ins, such that it was the joint employer. While Defendant contests this argument,


                                             10
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 11 of 21 PageID #: 853



that warranted denial of nationwide conditional certification in Gibbs v. MLK Express

Services, LLC, No. 2:18-cv-434-FtM-38MRM, 2019 WL 2635746 (M.D. Fla. June 27,

2019). There, the named plaintiff sought conditional certification encompassing all drivers

for each delivery company with which Amazon contracted across the country, on a joint

employer theory. Id. at *1. In assessing whether conditional certification should be

granted, the court looked to whether the plaintiff had presented any evidence of a common

policy, noting that the “issue is complicated because Amazon contracts with [delivery

companies] who hire [drivers].” Id. at *6. To that end, “the evidence did not suggest

Amazon had a common policy of dictating how [delivery companies] paid the [drivers].

The evidence shows the opposite: [delivery companies], not Amazon, control [driver] pay

and many use different pay schemes that Amazon cannot control.” Id. at *6. While the

plaintiff’s “self-described ‘avalanche of evidence’ goes to Amazon’s control over [driver]

duties,” it “sa[id] nothing about how [drivers] nationwide are similarly situated ‘with

regard to their pay provisions.’” Id. at *8. The court concluded that “even if the Court

ultimately determined Amazon is a joint employer, it would still need to examine every

[delivery company’s] payment scheme individually for FLSA violations.” Id. It therefore

denied nationwide conditional certification. Id. at *10.

       Plaintiff here seeks conditional certification of individuals she admits contracted

only with third-party delivery companies. (Dkt. No. 1 ¶ 12 (“Defendant subcontracts with

regional delivery companies, who contract with pharmaceutical delivery drivers . . . .”).



an entity’s status as an “employer,” does not itself constitute a violation of the FLSA. See,
e.g., Davis v. Omnicare, Inc., No. 5:18-CV-142-REW, 2019 WL 6499127, at *12 (E.D.
Ky. Dec. 3, 2019) (“[E]mploying (as statutorily defined) a Driver is not itself a ‘violation
of federal law or wrongdoing[.]”). To hold otherwise would effectively open the floodgates
to conditional certification in nearly all FLSA cases.


                                             11
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 12 of 21 PageID #: 854



Like the plaintiff in Gibbs, however, she presents no evidence plausibly suggesting that

Defendant itself had a common policy, applicable to the entire collective, of paying drivers

below the minimum wage or of failing to pay overtime. Accord Xavier v. Belfor USA Grp.,

Inc., 585 F. Supp. 2d 873, 879 (E.D. La. 2008) (denying conditional certification because

the court would be required to analyze the payroll practices of each subcontractor at each

facility individually to determine whether the FLSA had been violated). This failing is

unsurprising, given that all of the evidence indicates that each delivery company—not

Defendant—had the exclusive ability to determine its own unique pay policies.

       Plaintiff submits excerpts from a single courier agreement outside of West Virginia.

(Dkt. No. 32-4.) The only party to this agreement is “CVS Pharmacy, Inc.,” and it is

therefore not evidence of a “policy” or “plan” by Defendant. 7 (Dkt. No. 32-4, at 10.)

Regardless, as in Gibbs, the only “plan” evidenced by this document is that of vesting

complete control over driver hiring and pay in the delivery company subcontractors. For

example, the agreement leaves to the courier company the sole discretion of whether to

classify drivers as employees or independent contractors. (Id. at 8 (stating that the delivery

company has sole responsibility for any individual is “retains, employs or contracts with”).)

It further provides that the courier company was “solely responsible” for “all staffing,

labor, personnel and human resources functions” and for “federal and state wage-hour




7
  To be sure, the contract purports to identify Omnicare, Inc. as a third-party beneficiary.
(Dkt. No. 32-4, at 2.) However, there is a world of difference between being a party to a
contract and a third-party beneficiary of it. The former requires concerted action on
Defendant’s behalf, while the latter does not. Cf., e.g., Stella Maris Ins. Co. Ltd. v. Catholic
Health E., No. 10-1946, 2010 WL 3522106, at *7 (E.D. Pa. Sept. 8, 2010) (holding that an
individual’s status as a third party beneficiary could not establish purposeful availment for
jurisdictional purposes); Paulsson Geophysical Servs., Inc. v. Sigmar, No. A-06-CA-952-
SS, 2007 WL 9702437, at *6 (W.D. Tex. May 25, 2007).


                                              12
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 13 of 21 PageID #: 855



obligations (including overtime).”8 (Id. at 6–7.)

       The declarations submitted by Plaintiff, along with other evidence related to

drivers, only further highlight the highly individualized policies that flowed from and were

independently implemented by each individual courier company. For example, Plaintiff,

who allegedly contracted with Dicom, states that she was paid a fixed rate for her standard

route. (Dkt. No. 32-7, at 6 ¶¶ 11, 32.) Eugene Messick, who claims to currently contract

with Priority in Ohio, alleges he is paid on a per-mile basis, which has varied over time.

(Dkt. No. 32-8, at 6 ¶¶ 29, 31.) In California, a driver alleges that First Choice Delivery

and 4 Sameday Transportation paid her at a day rate. (Exhibit A ¶ 13.) In Maryland, a

driver for US Pack alleged that she was paid 50% of the cost of each delivery in

commission. (Ex. B ¶ 37; Decl. of John Piotti, Ex. C, ¶ 2 (stating that US Pack provided

delivery services for “Omnicare of Annapolis Junction”.)

       Plaintiff also submits affidavits from time periods and locations carved out of the

proposed collective action. Even if considered, despite their irrelevance, these declarations

would only establish further variance in pay practices between couriers. Abdiwali Abdi,

who allegedly performed deliveries for Business as Usual in Maine, alleged that he was

paid a “stem” fee for each shift, plus an additional fixed sum for each stop he made. (Dkt.

No. 32-9, at 3 n.11.) Daniel Davis, a driver for Act Fast in Kentucky, alleged that he was

paid a flat fee per route and a per mile rate for stat runs. (Dkt. No. 32-10, at 3 ¶ 7.)

Meanwhile, Jacob Kepford, a driver for Act Fast and Powerforce in Colorado, alleged that

he was paid “on a per route basis or a per delivery basis.” (Dkt. No. 32-11, at 2 ¶ 11.)



8
  Moreover, while the agreement provides that “Courier” must provide vehicles, it leaves
to the delivery companies’ discretion whether the company will provide vehicles or require
drivers to use their own vehicles. (Id. at 4.)


                                             13
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 14 of 21 PageID #: 856



       This case will also require individualized inquiries into whether each individual

courier company actually required their drivers to cover the vehicle expenses that form the

basis for Plaintiff’s claim of minimum wage violations. For example, E.C. Delivery

Service provided delivery services for “Omnicare of Lynchburg” in Virginia. (Ex. C ¶ 3.)

While Plaintiff’s damages theory assumes drivers incur their own vehicle costs, E.C.

Delivery “provides company-owned vehicles” for use by its drivers. (Decl. of James

Swartz, Ex. D, ¶2, Ex. 1 thereto.) Therefore, even the question of whether drivers incurred

vehicle expenses will require individualized inquiries.

       Plaintiff’s motion makes little effort to engage these wide variations in delivery

company pay practices, and fails to provide any information concerning the pay practices

of the large majority of delivery companies. See, e.g., Keenum v. Lott Enters., No. 2:14-

cv-02504-JPM-tmp, 2014 WL 11369832, at *4 (W.D. Tenn. Nov. 25, 2014) (denying

conditional certification where plaintiff failed to show that opt-ins “paid on different pay

schemes[] were paid in violation of the FLSA”); Wallace v. Norcross Assocs., LLC,

No. 1:13-CV-1349-RWS, 2014 WL 1373659, at *4 (N.D. Ga. Apr. 8, 2014) (denying

conditional certification because “to determine whether Defendants violated the FLSA, the

Court would have to analyze Plaintiff’s respective compensation schemes separately”);

Carlson v. Leprino Foods Co., No. 1:05-CV-798, 2006 WL 1851245, at *5 (W.D. Mich.

June 30, 2006) (denying conditional certification when a defendant’s plants employed

distinct policies related to payment); Fox v. Tyson Foods, Inc., No. 4:99-CV-1612-VEH,

2006 WL 6012784, at *6 (N.D. Ala. Nov. 15, 2006) (denying conditional certification

when compensation decisions were made by individual facilities, rather than as result of a

single decision by the defendants). Nor does it make any effort to explain how these varied




                                            14
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 15 of 21 PageID #: 857



practices constitute a single common pay policy or practice of Defendant applicable to all

members of the proposed nationwide collective.         In fact, “[t]he evidence shows the

opposite: [delivery companies], not [Defendant], control [driver] pay and many use

different pay schemes that [Defendant] cannot control.” Gibbs, 2019 WL 2635746, at *6.

       Even at the West Virginia and individual facility levels, Plaintiff has not submitted

sufficient evidence of commonality of pay practices to support a narrower collective.

Plaintiff’s minimal evidentiary submission concerning pay in West Virginia consists of

nothing more than a discussion of her pay for performing her “standard fixed route.” (Dkt.

No. 32-7, at 6 ¶ 32.) Despite attempting to credit hours worked on “additional route

assignments and stat runs” she performed, Plaintiff provides no information concerning the

pay she received for such tasks. (Id. at 6 ¶ 31.) There is no authority supporting Plaintiff’s

effort to exclude categories of compensation, while claiming related work hours for

purposes of alleging FLSA violations. 9 Absent complete information concerning the

complete pay structure, Plaintiff has not presented evidence sufficient to show that she—

let alone any other individual with whom she worked—failed to receive a minimum wage.

Similarly, while she generically asserts that drivers “never received overtime premiums for

hours worked in excess of 40” (id. at 4 ¶ 13), she does not allege that any other individual

in West Virginia actually worked over 40 hours in any week.10




9
  For this reason, Plaintiff’s effort to compare her pay rate to Eugene Messick’s rate while
working in Ohio is meritless. (Dkt. No. 33, at 12.) The exclusion of entire categories of
pay results only in a flawed calculation. In any event, the comparison does nothing to
dispel the fact that the subject courier companies’ pay policies were distinct from one
another and disconnected from Defendant.
10
   Outside of West Virginia, Eugene Messick admits that he does not work 40 hours a week.
(Dkt. No. 32-8, at 2–3 ¶ 11.) This admission only further evidences that a collective
encompassing overtime claims will necessarily devolve into individualized inquiries.


                                             15
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 16 of 21 PageID #: 858



       C.      Plaintiff’s Collective Will Require Individualized Alter Ego and Joint
               Employment Analyses for Each Opt-In.

       Plaintiff’s collective definition seeks to include drivers working for a wide range of

delivery subcontractors across facilities operated by entities other than Defendant in 46

states. The wide range of entities that will need to be analyzed in relation to Defendant—

beyond pay practices—further support the denial of conditional certification in this case.

        As Plaintiff’s prior briefs in this case make clear, her claims against Defendant are

dependent upon her belief that Defendant is an alter ego of the entities allegedly operating

the facilities from which deliveries were made. (Dkt. No. 17, at 12–14.) These alter ego

theories will inevitably be unique to the particular location at which each driver worked,

the alleged entity acting as the alter ego of Defendant at that entity, and the time periods

during which each driver worked. See e.g., Alkire v. N.L.R.D., 716 F.2d 1014, 1017 n.3

(4th Cir. 1983) (observing that “[i]f no alter ego relationship existed at th[e] time” of an

alleged wrong, a company had no corresponding duty”); cf. Sheffield v. Orius Corp., 211

F.R.D. 411, 413 (D. Or. 2002) (denying certification because, inter alia, class members

were “employed by different subsidiaries and affiliates of defendant” and had different

“payment systems”). These inquiries are incapable of being resolved on a collective basis.

       Similarly, while Plaintiff attempts to prematurely adjudicate issues of joint

employment11—and supports the effort largely with allegations, rather than the required

evidence—it is clear that questions of joint employment will vary greatly from

subcontractor to subcontractor and facility to facility. See, e.g., Gibbs, 2019 WL 2635746,



11
   On January 12, 2020, the Department of Labor announced its final rule clarifying the
issue of joint employment under the FLSA. Joint Employer Status Under the Fair Labor
Standards Act, 85 FR 2820. Many of the considerations cited by Plaintiff are inconsistent
with this rule.


                                            16
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 17 of 21 PageID #: 859



at *9 (“[J]oint employer issues will destroy judicial economy of the Nationwide Class,

which consists of an unknown number of [delivery companies] separately employing a vast

number of [drivers] and contracting with [Defendant].”) To that end, Plaintiff’s counsel,

in at least one other forum, has filed pleadings on behalf of all drivers of USPack in

Maryland for a period dating back to February 20, 2016. (Ex. B ¶ 11.) During portions of

that time period, USPack performed deliveries out of “Omnicare of Annapolis.” (Decl. of

John Piotti, Ex. C, ¶ 2.) In that case, the plaintiffs claim that the delivery companies “are

in complete control of the manner in which Plaintiffs and Class Members perform their

services”—an allegation inconsistent with the claims of Defendant’s joint employment in

this case. (Ex. B ¶ 20.) These disparate factual circumstances of each individual driver

provide further support for the denial of conditional certification.

       D.      Plaintiff’s Collective Definition Is Temporally Overbroad

       Plaintiff requests that the Court issue notice to individuals who performed

deliveries “from June 28, 2016 to the present.” (Dkt. No. 33, at 20.) Because FLSA opt-

in plaintiffs are only able to bring claims dating back, at most, to three years before they

join this case, the complaint’s filing date is not the appropriate measuring point. Thus,

courts limit the collective notice period to three years prior to the date of the order granting

conditional certification. Davis, 2019 WL 6499127, at *12; Atkinson v. TeleTech Holdings,

Inc., No. 3:14-cv-253, 2015 WL 853234, at *3 (S.D. Ohio Feb. 26, 2015). This practice

“help[s] ensure that notice of the collective action is not sent to former employees whose

statutes of limitations may have already expired.” Atkinson, 2015 WL 853234, at *3.




                                              17
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 18 of 21 PageID #: 860



       E.      Plaintiff’s Proposed Notice Plan Is Futile

       If the Court determines that any measure of notice is warranted, Plaintiff’s motion

should separately be denied for three reasons: (1) Plaintiff has not identified a feasible plan

for distribution of notice; (2) Plaintiff’s proposed notice is inconsistent and inaccurate; and

(3) Plaintiff’s request for a reminder notice and 90-day notice period is unwarranted.

       First, despite acknowledging that drivers were hired by third party delivery

companies—rather than Defendant—Plaintiff now requests that the court “order Defendant

to produce to Plaintiff a list of the potential opt-in plaintiffs’ names, last-known or

obtainable mailing addresses, email addresses, telephone numbers, work locations and

courier company contact information, and dates of employment.” (Dkt. No. 33, at 19.)

Because Defendant did not hire or otherwise contract with the drivers of third-party

delivery companies, it does not know the full list of drivers within the collective definition

or which, if any, “were classified as independent contractors,” so as to fall within the

collective definition. (Dkt. No. 32, at 1.) Nor does it know the information requested that

is specific to each of these individuals, such as mailing addresses, email addresses, and

telephone addresses. 12 This is no surprise to Plaintiff’s counsel who, in the Davis v.

Omnicare, Inc. case they cite, needed to serve subpoenas on the courier company—and

subcontractors of that courier company, with whom the defendants in that action had no

contractual relationship—to effectuate notice. 2019 WL 6499127, at *12. Plaintiff’s

strategic decision to not include these delivery companies as parties to this litigation cannot

be brushed aside, and she chose not to seek such information from the third parties via



12
  Defendant has no control over information possessed by subcontractors for the reasons
set forth in Defendant’s portion of the parties Rule 26(f) Discovery Plan. (Dkt. No. 19 at
¶¶9, 11.)


                                              18
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 19 of 21 PageID #: 861



subpoena prior to filing this motion. Because Plaintiff’s proposal is futile, her motion

should be denied.

       Second, Defendant further objects to the proposed notice and opt-in form submitted

by Plaintiff, which are inconsistent and include incomplete and inaccurate statements.

First, Plaintiff’s submissions contain a number of inconsistencies. For example, while

Paragraph 9 of the notice accurately states that opt-ins may obtain their own counsel,

Paragraph 10 and the consent form incorrectly advise that opting into the case is consent

to being represented by Plaintiff’s counsel. (Dkt. No. 32-14, at 4–5, 7.) Similarly, the

consent form improperly requires that the named plaintiff will act as their agent to make

decisions in the litigation. However, because FLSA opt-ins are party plaintiffs, “[e]ach

FLSA claimant has the right to be present in court to advance his or her own claim.”

Johnson v. TruGreen Ltd. P’ship, No. A-12-CV-166-LY, 2013 WL 12120413, at *4 (W.D.

Tex. May 21, 2013). That right has resulted in courts refusing to include nearly identical

language in FLSA notices. See, e.g., Davis, 2019 WL 6499127, at *11 (“[A]ny suggestions

of mandatory joint representation are incomplete or inaccurate and must be modified or

stricken.”). Moreover, the notice contains no statement informing opt-ins that they may be

held liable for Defendant’s costs. Such language is regularly required in FLSA notices.

Byard, 287 F.R.D. 365, 375 (N.D. W. Va. 2012); Davis, 2019 WL 6499127, at *12.

       Third, Plaintiff’s requests for a reminder notice and a 90-day notice period should

be rejected. In other cases filed by her counsel against Defendant, courts have rejected

requests for reminder notices. See Young v. Act Fast Delivery of W. Va., Inc., No. 5:16-

cv-09788, 2017 WL 3445562, at *3 (S.D. W. Va. Aug. 10, 2017) (rejecting request for a

reminder notice); Davis, 2019 WL 6499127, at *10 (“Plaintiffs have not explained why




                                           19
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 20 of 21 PageID #: 862



reminder notices are necessary in this case, and in the interest of eliminating the concerns

of judicial endorsement . . . , the Court declines to authorize the issuance of a reminder

notice.”).   “[A] reminder notice . . . is both ‘unnecessary’ and potentially improper.”

Byard, 287 F.R.D. at 375 (citing cases).

        Also, Plaintiff has failed to present any justification for extending the notice period

beyond 60 days. See, e.g., Byard, 287 F.R.D. at 373 (rejecting a 90-day opt-in period; “opt-

in period between 30-60 days is appropriate”). Indeed, the prior cases filed by Plaintiff’s

counsel have set the notice period at 60 days.          Davis, 2019 WL 6499127, at *12

(authorizing a 60-day notice period); Young, 2017 WL 3445562, at *3 (same).

IV.     CONCLUSION

        For all the foregoing reasons, Plaintiff’s motion for conditional certification should

be denied.

Respectfully submitted,                        DATED: January 24, 2020

DINSMORE & SHOHL LLP                           SEYFARTH SHAW LLP
                                               Nancy E. Rafuse (pro hac vice)
/s/ Ashley C. Pack                             James J. Swartz, Jr. (pro hac vice)
Ashley C. Pack (WV Bar No. 10477)              J Stanton Hill (pro hac vice)
Anna M. Dailey (WV Bar No. 4525)               Andrew M. McKinley (pro hac vice)
707 Virginia St. E., Suite 1300                1075 Peachtree Street, N.E.
Charleston, WV 25301                           Suite 2500
Tel.: (304) 357-9937                           Atlanta, GA 30309-3958
ashley.pack@dinsmore.com                       Tel.:(404) 885-1500
anna.dailey@dinsmore.com                       nrafuse@seyfarth.com
                                               jswartz@seyfarth.com
                                               shill@seyfarth.com
                                               amckinley@seyfarth.com
Counsel for Defendant Omnicare, Inc.




                                              20
Case 5:19-cv-00484 Document 35 Filed 01/24/20 Page 21 of 21 PageID #: 863



                          CERTIFICATE OF SERVICE

      I hereby certify that on January 24, 2020, I caused to be served a true copy of

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR

CONDITIONAL CERTIFICATION            OF COLLECTIVE ACTION AND COURT-

SUPERVISED NOTICE PURSUANT TO 29 U.S.C. § 216(b) by electronic means (ECF)

on:

                                Thomas R. Goodwin
                                Susan C. Wittemeier
                                W. Jeffrey Vollmer
                             Carrie Goodwin Fenwick
                         GOODWIN & GOODWIN, LLP
                          300 Summers Street, Suite 1500
                               Charleston, WV 25301
                                  (304) 346-7000
                            trg@goodwingoodwin.com
                           scw@goodwingoodwin.com
                            wjv@goodwingoodwin.com
                            cgf@goodwingoodwin.com

                               Harold L. Lichten
                               Zachary L. Rubin
                       LICHTEN & LISS-RIORDAN, P.C.
                          729 Boylston St., Suite 2000
                              Boston, MA 02116
                                (617) 994-5800
                             hlichten@llrlaw.com
                              zrubin@llrlaw.com


                                                 /s/ Ashley C. Pack
                                                 Ashley C. Pack

                                                 Counsel for Defendant Omnicare,
                                                 Inc.




                                        21
